 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD GIDDENS,                                  No. 2:19-cv-0019-KJM-EFB PS
12                       Plaintiff,
13           v.                                         ORDER
14    SOLANO COUNTY, et al.,
15                       Defendants.
16

17          Defendants filed a motion to dismiss plaintiff’s first amended complaint pursuant to

18   Federal Rule of Civil Procedure12(b)(6), which they noticed for hearing on October 9, 2019.

19   ECF No. 38. Local Rule 230(c) provides that opposition to the granting of a motion, or a

20   statement of non-opposition thereto, must be served upon the moving party, and filed with this

21   court, no later than fourteen days preceding the noticed hearing date or, in this instance, by

22   September 25, 2019. The moving party may file a reply to any opposition not less than seven

23   days before the hearing. E.D. Cal. L.R. 230(d).

24          Plaintiff filed an opposition to defendants’ motion, but he did not file it until October 4,

25   2019. By waiting to file his opposition until less than a week before the hearing, he has deprived

26   defendants of an opportunity to respond to the arguments raised in his opposition. Accordingly,

27   the hearing on defendants’ motion will be continued to allow them to file a reply to plaintiff’s

28   opposition.
                                                        1
 1          Accordingly, it is hereby ORDERED that:
 2          1. The hearing on defendants’ motion to dismiss is continued to November 6, 2019 at
 3   10:00 a.m. in Courtroom No. 8.
 4          2. Defendants may file a reply to plaintiff’s opposition on or before October 23, 2019.
 5   DATED: October 7, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
